DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final Office action is issued in response to the Applicant’s submission filed on 13 February 2021.
Claims 4, 6, 12, 14 and 19 have been canceled by Applicant, previously.
1, 10-11, 13, and 15-17 have been amended. 
Claims 1-3, 5, 7-11, 13, 15-18 and 20 are pending and have been examined herein.
Claim Objections
The claim objection to claim 17 of the previous action is withdrawn due to Applicant's amendments.
Claim Rejections - 35 USC § 112(a)
The  35 USC § 112(a) rejection of claims 1-3, 5, 7-11, 13, 15-18 and 20 of the previous action is withdrawn in view of arguments presented in the interview on 11 February 2021. 
Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of  claims 1-3, 5, 7-11, 13, 15-18 and 20 of the previous Office action are withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-11, 13, 15-18 and 20 are directed to a method, system, or non-transitory computer-readable medium and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101. The claims are rejected as being directed to a judicial exception  (Step 1: YES).  The independent claims (Claims 1, 10 and 17) recite sending a transaction proposal, simulating a transaction, evaluating whether an endorsement policy has been satisfied, and sending the transaction to be committed to a ledger when the endorsement policy is satisfied. This involves proposing a transaction and committing it to a ledger, and so it is a commercial or legal interaction (sales activity or behavior) which falls under the grouping of Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019) (Step 2A-Prong 1: YES. The claims recite an abstract idea). 
This judicial exception is not integrated into a practical application because the additional elements in both independent and dependent claims include: a processor, a memory, a blockchain network, chaincode, a client node, peers, endorser peer, commitment to a ledger, widespreading using an underlying protocol, widespreading using a gossip protocol, communication to peers, supporting byzantine behavior, supporting a plurality of transaction modes by the blockchain network, fault tolerant transaction flow, computer-readable medium storing instructions executed by a 
 [50]: In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, IoT devices, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.
 [52]: As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units 604, a system memory 606, and a bus that couples various system components including system memory 606 to processor 604.
Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of computers and a blockchain environment, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones) (Step 2B: NO. The claims do not provide significantly more).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMESHTHOOMU (Ramesh “Rameshthoomu” Babu. fabricdocs Documentation Release 1.0, February 15, 2017 [Retrieved on 2020-01-24]. Retrieved from the Internet at <URL: https://readthedocs.org/projects/fabrictestdocs/downloads/pdf/latest/>) in further view of HERLIHY (US 20170236120 A1 to Herlihy; Maurice P.).
Regarding claim(s) 1, 10, 17,
RAMESHTHOOMU discloses:
A method/system/ non-transitory computer readable medium/hardware implemented system comprising nodes and peers including a processor and memory having stored therein program instructions, that when executed by at least one processor for providing a one-step transaction submission in a blockchain network (see, at least, RAMESHTHOOMU: page 11, 3.30: “Proposal” is “[a] transaction request sent from a client [...] to one or more peers in a network”; RAMESHTHOOMU: page 3, first paragraph: Hyperledger Fabric is a robust and flexible blockchain network architecture; the fabric delivers a trusted blockchain network, where all transactions can be detected and traced; page 103, 42.2.3 1.3. Nodes: client node submits transaction-invocation to endorsers and broadcasts transaction-proposals to the ordering service; page 107, paragraph 1: transaction identifier is stored in memory while the client waits for responses from endorsing peers; page 135 paragraph 1: instructions for configuring server; page 169, last line: CPU), 
comprising: receiving, by one or more peers, of a plurality of peers in the blockchain network, a transaction proposal from a client node; (see, at least, RAMESHTHOOMU: page 11, 3.30: “Proposal” is “[a] transaction request sent from a client [...] to one or more peers in a network”; page 11, 3.36 Endorsement System Chaincode: Endorsement System Chaincode handles the endorsement policy for specific pieces of chaincode deployed on a network and defines the necessary parameters for a transaction proposal to receive a successful proposal response (i.e  endorsement); ; page 103, 42.2.3 1.3. Nodes: client node submits transaction-invocation to endorsers and broadcasts transaction-proposals to the ordering service; page 107, paragraph 1: transaction identifier is stored in memory while the client waits for responses from endorsing peers;)
simulating by at least one endorser peer, of the plurality of peers, a transaction associated with the transaction proposal to generate a simulation result based on a chaincode associated with the blockchain network,, (see, at least, RAMESHTHOOMU: page 8, 3.10 Endorser – “A specific peer role, where the Endorser peer is responsible for simulating transactions [...]”; A transaction is sent to an endorser in the form of a transaction proposal. All endorsing peers are also committing peers (i.e. they write to the ledger).; page 9, fifth paragraph: Some peers are also responsible for simulating transactions by executing chaincodes (smart contracts) and endorsing the result); 
communicating, by the at least one endorser peer, the simulation result to other endorser peers, of the plurality of peers, associated with the chaincode (see, at least, RAMESHTHOOMU: page 109, 42.4.23.2 Transaction evaluation against endorsement policy: “An endorsement shall be evaluated locally by every peer [...]”; page 105 paragraphs 5-6: the ordering service should guarantee that every correct peer that connects to the ordering service eventually delivers every submitted 
identifying, by an endorser peer, of the at least one endorser peer, that the simulation result satisfies an endorsement policy specified by the chaincode (see, at least, RAMESHTHOOMU: page 11 3.26 Endorsement System Chaincode handles the endorsement policy for specific pieces of chaincode deployed on a network, and defines the necessary parameters (percentage or combination of signatures from endorsing peers) for a transaction proposal to receive a successful proposal response (i.e. endorsement); page 11 3.28 Policy: there are polices for endorsement, for example, an endorsement policy may require that 100% of endorsers achieve the same result upon transaction simulation;  page 11, 3.29 Endorsement policy: A blockchain network must establish rules that govern the endorsement (or not) of proposed, simulated transactions. This endorsement policy could require that a transaction be endorsed by a minimum number of endorsing peers, a minimum percentage of endorsing peers, or by all endorsing peers that are assigned to a specific chaincode application; page 99, fifth paragraph: “Some peers are also responsible for simulating transactions by executing chaincodes (smart contracts) and endorsing the result. In that role the peer is called an endorser.”); 
sending , by the endorser peer, the transaction to at least one orderer node to be committed to a ledger, when the endorsement policy is satisfied (see, at least, RAMESHTHOOMU: page 7, 3.3 Peer: Peer is a component that executes, and maintains a ledger of, transactions. There are two roles for a peer – endorser and committer. The architecture has been designed such that a peer is always a committer, but not necessarily always an endorser. Peers play no role in the ordering of transactions; page 8 3.9 Orderer: One of the network entities that form the ordering service. A collection of ordering service nodes (OSNs) will order transactions into blocks according to the network’s chosen ordering implementation. In the case of “solo”, only one OSN is required. Transactions are “broadcast” to orderers, and then “delivered” as blocks to the appropriate channel.; page 99 paragraph 6: “The orderers consent on the order of transactions in a block to be committed to the ledger”; page 100 paragraphs 1-2: “The client application ensures that the results from the endorsers are consistent and signed by the appropriate endorsers, according to the endorsement policy for that chaincode and, if so, the application then sends the transaction, comprised of the result and endorsements, to the ordering service. Ordering nodes order the transactions - the result and endorsements received from the clients - into a block which is then sent to the peer nodes to be committed to the ledger.”).  
RAMESHTHOOMU does not disclose the following, which HERLIHY, however, teaches:
wherein the endorser peer never sends an endorsing result to the client node (see, at least, HERLIHY [159]: "The receive node may periodically or aperiodically send confirmation messages to the sender node for message(s) from the sender node that it has received and processed. At 612, the receiver node may check to see if a confirmation message should be sent, for example based on a timer or some other event. If not, then the receiver node does not send a confirmation message at that time" and HERLIHY figure 6, item 612: “batch confirmation?”[Wingdings font/0xE0]”no” or “yes”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of RAMESHTHOOMU, which discloses systems and methods of providing a trusted blockchain network where members are assured that all transactions can be detected and traced by regulators and auditors (RAMESHTHOOMU page 3, paragraph 1) with the technique of HERLIHY, which discloses “[methods] and apparatus for providing enhanced accountability and trust in distributed ledger systems” (HERLIHY ]008])  in order to reduce “bandwidth and storage costs”  (see HERLIHY [114]) and comply with confirmation policies that do not require that “a confirmation message should be sent” (see HERLIHY [159] and also HERLIHY [141] lines 79-80 of pseudocode showing “confirm received messages?”).
Regarding claim(s) 2,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claim 1, as shown, above.
RAMESHTHOOMU further discloses:
further comprising: widespreading, by the plurality of peers, the transaction proposal using an underlying protocol. (see, at least, RAMESHTHOOMU: page 121: “v1 architecture utilizes the well-known concept of gossip protocol”; page 10 3.22 Gossip Protocol: ”A communication protocol used among peers in a channel, to maintain their network and to elect Leaders, through which funnels all communications with the Ordering Service. Gossip allows for data dissemination, therein providing support for scalability due to the fact that not all peers are required to execute transactions and communicate with the ordering service.”). 
Regarding claim(s) 3, 11, and 18,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claims 2, 10, and 17, respectively, as shown, above.
RAMESHTHOOMU further discloses:
wherein the underlying protocol is a gossip protocol (see, at least, RAMESHTHOOMU: page 121: “v1 architecture utilizes the well-known concept of gossip protocol”; page 10 3.22 Gossip Protocol: “A communication protocol used among peers in a channel, to maintain their network and to elect Leaders, through which funnels all communications with the Ordering Service. Gossip allows for data dissemination, therein providing support for scalability due to the fact that not all peers are required to execute transactions and communicate with the ordering service.”; page 111 4.2.1. Checkpointing protocol: “To initiate a checkpoint, the peers broadcast (e.g., gossip) to other peers”).
Regarding claim(s) 8, 16, and 20,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claim 1, 10, and 17 as shown, above.
RAMESHTHOOMU further discloses:
wherein the endorsement policy determines a number of peers that must agree on transaction results, which set of peers must agree on the transaction results, or both (see, at least, RAMESHTHOOMU: page 11, 3.29 Endorsement policy: A blockchain network must establish rules that govern the endorsement (or not) of proposed, simulated transactions. This endorsement policy could require that a transaction be endorsed by a minimum number of endorsing peers, a minimum percentage of endorsing peers, or by all endorsing peers that are assigned to a specific chaincode application.). 
Regarding claim(s) 9,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claim 1, as shown, above.
RAMESHTHOOMU further discloses:
wherein a transaction flow of the one-step transaction submission process is fault tolerant (see, at least, RAMESHTHOOMU: page 5, 2nd paragraph: all participants are required to be authenticated in order to participate and transact on the blockchain. These identities can be used to govern certain levels of access control (e.g. this user can read the ledger, but cannot exchange or transfer assets). This dependence on identity is a great advantage in that varying consensus algorithms (e.g. byzantine or crash fault tolerant) can be implemented in place of the more compute-intensive Proof-of-Work and Proof-of-Stake .
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMESHTHOOMU in view of HERLIHY in further view of GILAD (Gilad,  Y. et al., Scaling Byzantine Agreements for Cryptocurrencies; October 2017; SOSP '17: Proceedings of the 26th Symposium on Operating Systems Principles October 2017 Pages 51–68 [retrieved on 2020-05-22] Retrieved from the Internet at https://doi.org/10.1145/3132747.3132757).
Regarding claim(s) 5 and 13,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claim 1, and 10 as shown, above.
RAMESHTHOOMU discloses at page 10, 3.22 Gossip Protocol, use of gossip protocol for data dissemination and election of leaders  and at page 112, last paragraph, :that “up to f orderers may be (Byzantine) faulty”, RAMESHTHOOMU does not expressly disclose the following limitations, which GILAD however, teaches:
wherein the sending of the transaction to the at least one orderer node further comprises randomly sending the transaction to support byzantine behavior by the at least one orderer node (see, at least, GILAD: page 51 first paragraph: transactions are confirmed even if some users are malicious; second paragraph: Algorand (cryptocurrency) uses a “Byzantine Agreement (BA) protocol to reach consensus among users” and uses a mechanism based on Verifiable Random Functions; sixth paragraph: Algorand uses the Byzantine agreement protocol called BA* which uses verifiable random functions (VRFs) to randomly slect BA* chooses a committee/leaders to run each step of its protocol and committee members are randomly chosen among all users to support byzantine behavior; page 52, second column, third paragraph, “Byzantine consensus” Byzantine consensus protocol uses verifiable random functions “to fairly select a random committee” to support byzantine behavior) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of RAMESHTHOOMU, which discloses systems and methods of providing a trusted blockchain network where members are assured that all transactions can be detected and traced by regulators and auditors (RAMESHTHOOMU page 3, paragraph 1) and use of gossip protocol for data dissemination and election of leaders (RAMESHTHOOMU page 10, 3.22 Gossip Protocol) with the technique of GILAD, in order to allow the system to scale to many users and avoid Sybil attacks on unrandomized servers/nodes (see GILAD:  page 52, second column, third paragraph and page 51, second column, last paragraph explaining that Sybil attacks are where an adversary creates many pseudonyms to influence the Byzantine agreement protocol) .
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMESHTHOOMU in view of HERLIHY in further view of NAQVI (US 20190229891 A1).
Regarding claim(s) 7 and 15,
RAMESHTHOOMU and HERLIHY discloses all of the limitations of claims 1 and 10, as shown, above.
RAMESHTHOOMU does not expressly disclose the following limitations, which NAQVI however, teaches:
wherein the blockchain network supports a plurality of transaction modes, and which transaction mode is used is set globally, on each peer, in the transaction proposal itself, or a combination thereof (see, at least, NAQVI: claim 14: wherein the group of blockchain miners includes at least one communication device that is registered to perform transactions using the transaction protocol employed by the first and second communication devices;  claim 18:a blockchain miner selected from a group of miners that includes at least one communication device that is registered to perform transactions using the transaction protocol employed by the first, second and third communication devices).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of RAMESHTHOOMU, which discloses systems and methods of providing a trusted blockchain network where members are assured that all transactions can be detected and traced by regulators and auditors (RAMESHTHOOMU page 3, paragraph 1) with the technique of NAQVI, in order to increase the efficiency of the network by not relying on the availability of an overall ledger that is consulted for every interaction (NAQVI abstract).
Response to Arguments
Applicant’s arguments, see page 8, filed 13 February 2021, with respect to the claim objection, 35 U.S.C. § 112(a), and 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The claim objection, 35 U.S.C. § 112(a) rejection, and 35 U.S.C. § 112(b) rejection of the previous Office action has been withdrawn. 
Applicant’s arguments, see page 9, filed 13 February 2021, with respect to the 35 U.S.C. § 101 rejection of claims 10-11, 13, and 15-16 as not falling into one of the four statutory categories have been fully considered and are persuasive.  The rejection of the previous Office action has been withdrawn.
Applicant's arguments filed 13 February 2021 at pages 10-11 regarding whether the claims integrate any abstract idea into a practical application have been fully considered but they are not persuasive.  Applicant argues that the claims improve operation by reducing the endorsing process from a two-step process to a one-step process to provide a simplified and faster endorsing process. This argument has been fully considered, but the Examiner does not agree that this represents an improvement to the functioning of a computer or to any other technology. Rather, this merely specifies the recipient or recipients of messages in a blockchain network.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of computers and a blockchain environment, as discussed above. In addition, limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).
At page 12, Applicant argues that "sending, by the endorser peer, the transaction to at least one orderer node to be committed to a ledger when the endorsement policy is
satisfied, wherein the endorser peer never sends an endorsing result to the client node" is not taught by RAMESHTHOOMU and/or [SEMICHI]. At pages 13 the applicant argues that RAMESHTHOOMU cannot disclose or suggest this feature of claim 1.  This argument has been fully considered, but is moot in view of the new grounds of rejection necessitated by Applicant’s amendment. The Examiner agrees that  RAMESHTHOOMU does not disclose this feature, but HERLIHY does as shown, above. 
The Applicant argues at page 14 that [SEMICHI] does not mention blockchain.  This argument has been fully considered, but is moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
The Applicant at page 15 argues that the motivation for combining provided by the Examiner is a conclusory statement. This argument has been fully considered, but is moot in view of the new grounds of rejection necessitated by Applicant’s amendment. 
Applicant further argues at page 16 that the combination of features are based on improper hindsight reasoning. 
This argument has been fully considered, but is unpersuasive. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that the remaining independent claims (10 and 17) recite similar features and the rejection of claim 10 and 17 should be withdrawn for the same 
The Applicant repeats the argument concerning RAMESHTHOMU and [SEMICHI] for claims 5 & 13 and 7 & 15 and requests withdrawal of the 35 U.S.C. § 103 rejection. This argument has been fully considered, but is moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        /Mike Anderson/Primary Patent Examiner, Art Unit 3694